                      Case 1:16-cv-09707-VSB Document 84 Filed 04/17/20 Page 1 of 2




                                             THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                              Mark R. Ferguson
Corporation Counsel                             100 CHURCH STREET                            Assistant Corporation Counsel
                                                NEW YORK, NY 10007                                  phone: (212) 356-2507
                                                                                                       fax: (212) 356-2089
                                                                                             email: mferguso@law.nyc.gov


                                                                     April 17, 2020

        By ECF
        Honorable Vernon S. Broderick
        United States District Judge
        Southern District of New York
        40 Foley Square
        New York, New York 10007

                          Re:   Humphreys v. New York City Health and Hospitals Corporation,
                                16 Civ. 9707 (VSB)
                                Our No. 2017-003339

        Dear Judge Broderick:

                       I am an Assistant Corporation Counsel in the office of James E. Johnson,
        Corporation Counsel of the City of New York, attorney for defendant in the above-referenced
        action. In accordance with Rule 1(G) of the Court’s Individual Rules and Practices, defendant
        writes to respectfully request that the fact discovery deadline of April 30, 2020, be extended to
        July 30, 2020, and to adjourn the post-discovery conference scheduled for May 15, 2020, to a
        date after July 30, 2020 that is convenient to the Court. Plaintiff consents to both of these
        requests. The Court noted in its January 15, 2020 Order that a further discovery extension would
        be granted only under exceptional circumstances. The parties believe that the COVID19
        pandemic, and the concomitant practical difficulties that have resulted from the pandemic,
        constitutes such a circumstance.

                        The undersigned was actively engaged on trial from February 27 until March 16
        in Kings County Supreme Court so depositions could not be held during that time. The parties
        had scheduled defendants’ and plaintiff’s depositions to begin in late March to accommodate the
        trial’s conclusion and planned on completing all depositions in April. However, HHC defense
        witnesses are performing essential work in response to the pandemic and cannot currently be
        scheduled for depositions. The long adjournment request is in light of the difficulty in scheduling
        time to both prepare and depose witnesses essential to this matter whose time is currently
        devoted to the medical emergency. Furthermore, files necessary to prepare and conduct the
        depositions are located in the defendant’s offices and are less accessible due to the stay at home
        orders in effect.
         Case 1:16-cv-09707-VSB Document 84 Filed 04/17/20 Page 2 of 2
HONORABLE VERNON S. BRODERICK
United States District Judge
Humphreys v. New York City Health and Hospitals Corporation
16 Civ. 9707 (VSB)
April 17, 2020
Page 2


                 For all these reasons, we respectfully request that fact discovery deadline be
extended to July 30, 2020, and that the conference be adjourned to a date convenient to the Court
after that date.

              Thank you for your consideration of this matter.

                                                           Respectfully submitted,




                                                                            /s/
                                                                    Mark Robert Ferguson
                                                                 Assistant Corporation Counsel

To:    Jillian T. Weiss
       Law Office of Jillian T. Weiss, P.C.
       Attorneys for Plaintiff
       (By ECF)
